                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        OPTRONIC TECHNOLOGIES, INC,                     Case No.16-cv-06370-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                            ORDER (1) GRANTING IN PART AND
                                                 v.                                         DENYING IN PART PLAINTIFF’S
                                  10
                                                                                            MOTION FOR SANCTIONS; (2)
                                  11        NINGBO SUNNY ELECTRONIC CO.,                    DENYING AS MOOT DEFENDANTS’
                                            LTD., et al.,                                   MOTION TO FILE SUR-
                                  12                                                        REPLY/MOTION TO STRIKE
Northern District of California




                                                        Defendants.
 United States District Court




                                  13                                                        Re: Dkt. Nos. 148, 168

                                  14
                                       I.      BACKGROUND
                                  15
                                               Claiming that defendants have abused the discovery process, plaintiff Optronic
                                  16
                                       Technologies, Inc. (“Orion”) moves for sanctions, arguing that defendants (1) provided evasive,
                                  17
                                       misleading, or inaccurate responses to Orion’s interrogatories and requests for admission
                                  18
                                       (“RFAs”) and (2) have not timely complied with Orion’s document requests and court orders.
                                  19
                                       Pursuant to Fed. R. Civ. P. 37(b), (c)(1) and (c)(2), as well as the Court’s inherent powers, Orion
                                  20
                                       seeks an array of sanctions, including the payment of certain fees and costs incurred in discovery,
                                  21
                                       evidentiary sanctions, and a jury instruction permitting adverse inferences to be drawn.
                                  22
                                       Additionally, Orion requests that the depositions of Joseph Lupica, Victor Aniceto, and Dave
                                  23
                                       Anderson1 be reopened, at defendants’ expense, and that Orion be permitted to depose defense
                                  24

                                  25

                                  26   1
                                         For the first time at the October 23, 2018 motion hearing, and without prior notice to defense
                                  27   counsel, Orion submitted presentation slides purporting to summarize its arguments. For the
                                       reasons discussed on the record at the hearing, Orion’s request for leave to depose additional
                                  28   witnesses identified for the first time in those presentation slides is denied.
                                   1   counsel’s firm, Sheppard, Mullin, Richter & Hampton LLP (“Sheppard Mullin”).2 Defendants

                                   2   Ningbo Sunny Electronic Co., Ltd. (“Ningbo Sunny”), Sunny Optics, Inc. (“Sunny Optics”) and

                                   3   Meade Instruments Corp. (“Meade”) oppose the motion. Upon consideration of the moving and

                                   4   responding papers, as well as the arguments presented at the October 23, 2018 hearing, the Court

                                   5   grants Orion’s request for additional time to depose Messrs. Lupica, Aniceto, and Anderson,

                                   6   subject to the limitations discussed below. Orion’s motion for sanctions is denied in all other

                                   7   respects.

                                   8   II.       DISCUSSION
                                   9             A.     Defendants’ Responses to Written Discovery Requests
                                  10             Orion argues that defendants should be sanctioned for providing evasive, misleading, and

                                  11   inaccurate responses to certain interrogatories and RFAs concerning David Shen’s interest, and

                                  12   that of his family members, in defendants’ companies; communications regarding Orion’s credit
Northern District of California
 United States District Court




                                  13   terms; and tours of Meade’s and Sunny Optics’ facilities. The requests at issue are Interrogatory

                                  14   No. 17 and RFA Nos. 10 and 11 to Meade, RFA No. 13 to Ningbo Sunny, and RFA Nos. 5 and 14

                                  15   to Sunny Optics.

                                  16             Orion challenged defendants’ initial responses to these requests, claiming that they were

                                  17   evasive and contradicted by documents defendants later produced. After conferring with Orion,

                                  18   defendants served amended responses on July 12, 2018, acknowledging that “Dong Yongxue is

                                  19   related to David Shen by marriage” and that “an individual who is related to David Shen by

                                  20   marriage held an indirect minority ownership interest in Meade.” Dkt. No. 148 at 13; Dkt. No.

                                  21   162 at 14-15.3 With respect to RFAs regarding Orion’s credit terms and tours of defendants’

                                  22   facilities, defendants initially denied the subject matter of the requests, but later admitted those

                                  23   matters in their amended responses. Dkt. No. 148 at 14-15; Dkt. No. 162 at 15.

                                  24             Although Orion does not take issue with defendants’ amended responses, Orion argues that

                                  25

                                  26   2
                                         Judge Davila has granted Orion’s motion to modify the scheduling order. That order sets several
                                  27   case management dates, including a November 28, 2018 deadline to complete certain depositions
                                       that are not at issue in the present motion for sanctions. Dkt. No. 187.
                                  28   3
                                           All pin cites are to the page number that appears on the ECF header on the parties’ filings.
                                                                                           2
                                   1   defendants should have supplemented their discovery responses pursuant to Fed. R. Civ. P. 26(e)

                                   2   to correct their initial responses no later than the April 20, 2018 deadline set by the Court’s

                                   3   discovery scheduling order (Dkt. No. 69). Here, Orion claims that documents show that Sheppard

                                   4   Mullin knew about Mr. Shen’s familial connections with defendants’ companies as early as

                                   5   August 2013. Orion also emphasizes that defendants’ supplemental responses were made only

                                   6   after Orion reviewed their document production and challenged the sufficiency of defendants’

                                   7   initial responses. On that basis, Orion seeks monetary sanctions in the form of fees and costs it

                                   8   says it incurred in translating, reviewing, and analyzing defendants’ document production and in

                                   9   deposing Messrs. Lupica and Aniceto. Specifically, Orion seeks $40,713.85 comprising

                                  10   (1) $9,438.10 incurred in translating, reviewing and analyzing documents pertaining to Mr. Shen’s

                                  11   and his family’s interest in defendants’ companies; (2) an additional $7,407.75 Orion says it

                                  12   incurred in translating, reviewing and analyzing documents regarding Orion’s credit terms and
Northern District of California
 United States District Court




                                  13   tours of defendants’ facilities and in deposing Messrs. Aniceto and Lupica; and (3) $23,868 for

                                  14   associated attorneys’ fees. Dkt. No. 148-1 ¶¶ 2, 8-10.

                                  15          Defendants contend that sanctions are not warranted for several reasons. They say that

                                  16   their initial discovery responses were served at the outset of the case, in April and early May 2017,

                                  17   before their document collection and review efforts were fully underway. They further contend

                                  18   that the subsequent document production Orion refers to was made in response to Orion’s first set

                                  19   of document requests, which Orion served along with its other discovery requests. As for

                                  20   information about Mr. Shen’s and his family’s interests in defendants’ companies, defendants

                                  21   argue that Orion is improperly attributing to their litigation counsel knowledge that may have been

                                  22   known to defendants’ separate transactional attorneys at Sheppard Mullin who are not

                                  23   participating in the litigation. Noting that Orion asked to confer about the discovery responses a

                                  24   year after those responses were served, defendants say they promptly agreed, conferred with Orion

                                  25   in June 2018, and voluntarily supplemented their responses by July 12, 2018, without having to

                                  26   seek the Court’s intervention. Further, defendants contend that they were not obliged to

                                  27   supplement their responses because the information in question was known to Orion or otherwise

                                  28   made known to Orion in discovery.
                                                                                          3
                                   1          While defendants’ initial discovery responses were perhaps not as forthcoming as they

                                   2   should have been, Orion has not demonstrated that its requested sanctions are warranted. Rule

                                   3   37(b) provides sanctions for a party’s failure to comply with a court order to provide or permit

                                   4   discovery, but does not authorize sanctions for more general discovery abuse. Unigard Security

                                   5   Ins. Co. v. Lakewood Eng’g & Mfg. Corp., 982 F.2d 363, 367-68 (9th Cir. 1992). Rule 37(c)(1)

                                   6   authorizes sanctions where a party fails to provide information or to identify a witness as required

                                   7   by Rule 26(a) or (e). Although defendants provided their supplemental discovery responses after

                                   8   the date set in a discovery scheduling order (Dkt. No. 69), Orion obtained the supplemental

                                   9   responses in question within a few weeks of raising the issue with defendants and without a

                                  10   motion for an order compelling the discovery. Dkt. Nos. 148-24, 162-1, ¶¶ 23-24. Moreover,

                                  11   Orion appears to seek reimbursement for activities that it would have undertaken anyway in the

                                  12   normal course of discovery. Orion has not persuasively shown that defendants’ written discovery
Northern District of California
 United States District Court




                                  13   responses forced Orion to review documents it otherwise would not have reviewed or to take

                                  14   additional discovery it otherwise would not have conducted.

                                  15          Nor has Orion demonstrated that sanctions are warranted under Rule 37(c)(2). That rule

                                  16   provides that where a party fails to admit what is requested under Rule 36, and the requesting

                                  17   party later proves the matter true, the Court must order that the requesting party be paid reasonable

                                  18   expenses, including attorneys’ fees, incurred in making that proof, unless there was a good reason

                                  19   for the failure to admit. Fed. R. Civ. P. 37(c)(2). However, Rule 37(c)(2) is meant to compensate

                                  20   the requesting party for expenses incurred in proving the matter at trial. Marchand v. Mercy Med.

                                  21   Ctr., 22 F.3d 933, 937-38 (9th Cir. 1994); Su v. Nat’l Aeronautics and Space Administration, No.

                                  22   5:09-cv-02838-EJD, 2016 WL 4719274, at *3 (N.D. Cal., Sept. 9, 2016) (“‘Rule 37(c) is intended

                                  23   to provide posttrial relief in the form of a requirement that the party improperly refusing the

                                  24   admission pay the expenses of the other side in making the necessary proof at trial.’”) (quoting

                                  25   Fed. R. Civ. P. 37(c) advisory committee’s note to 1970 amendment).

                                  26          On this record, Orion has not persuasively demonstrated that defendants acted with the

                                  27   requisite bad faith for the imposition of sanctions under the Court’s inherent power. See Fink v.

                                  28   Gomez, 239 F.3d 989 (9th Cir. 2001).
                                                                                         4
                                   1          Orion’s request for sanctions in connection with defendants’ responses to Orion’s

                                   2   interrogatories and RFAs is denied.

                                   3          B.      Defendants’ Document Production
                                   4          Orion contends that defendants have not timely complied with Orion’s document requests

                                   5   and with court orders setting deadlines for production. The Court set a May 7, 2018 deadline for

                                   6   the substantial production of emails, a May 11, 2018 deadline for the production of all

                                   7   transactional data, and a May 15, 2018 deadline to complete document production. Dkt. No. 81.

                                   8   Orion argues that defendants failed to comply with those court-ordered deadlines and produced an

                                   9   additional 20,000 documents on June 5-6, 2018 many of which were in Mandarin, and only after

                                  10   Messrs. Aniceto and Lupica had been deposed. Moreover, Orion says that the June 5-6 production

                                  11   included additional documents from Peter Ni’s knwj@sunny-optics.com email address, after

                                  12   defendants previously stated that they had produced all responsive documents from that address.
Northern District of California
 United States District Court




                                  13   And while defendants told this Court at a June 11, 2018 discovery hearing that their document

                                  14   production was complete (Dkt. No. 116 at 22:3, 23:11-14), Orion says that on July 12, 2018,

                                  15   defendants produced an additional 400,000 pages of documents, much of which was in Mandarin

                                  16   and pertained to Mr. Ni. Further, Orion says that defendants continued to produce thousands of

                                  17   pages of additional documents in September, well past the July 12 deadline.4

                                  18          Orion seeks the full panoply of sanctions under Fed. R. Civ. P. 37(c)(1), including an order

                                  19   precluding defendants from using any documents produced after May 15, 2018; awarding Orion

                                  20   its attorneys’ fees and costs caused by the failure to timely produce documents; requiring that the

                                  21   jury be informed of defendants’ failure to timely comply with Orion’s document requests and the

                                  22   Court’s scheduling orders; and imposing all other sanctions available under Rule 37, short of

                                  23   terminating sanctions. Additionally, Orion requests that the depositions of Messrs. Anderson,

                                  24   Lupica and Aniceto be re-opened and that Orion be given an opportunity to depose Sheppard

                                  25

                                  26
                                       4
                                         Defendants move for leave to file a sur-reply to address Orion’s reply arguments about
                                       documents defendants produced in September. They also move to strike Exhibit 2 to Mr. Fisher’s
                                  27   reply declaration, arguing that the document is irrelevant. This Court held a lengthy hearing on
                                       October 23, 2018 at which the parties had ample opportunity to state their views about the matters
                                  28   presented in the present motion. Defendants’ motion for leave to file a sur-reply and motion to
                                       strike are denied as moot.
                                                                                         5
                                   1   Mullin. Further, as articulated at the motion hearing, though not in its moving papers, Orion also

                                   2   wishes to conduct additional discovery concerning (1) FTC-related documents and

                                   3   communications, (2) Mr. Huen, (3) Sunny Mould, (4) Sunny Optical Group, (5) Mr. Shen’s sister,

                                   4   and (6) Sunny Rainbow. See Dkt. No. 188 at 51-56.

                                   5          Defendants point out that in June 2018, the parties stipulated, and the Court approved, a

                                   6   new July 12, 2018 deadline to exchange privilege logs, make final supplemental productions, and

                                   7   to certify that their respective document productions are complete. Dkt. No. 162-1 ¶ 21; see also

                                   8   Dkt. Nos. 113, 117. Defendants claim that the extension was sought, at least in part, because

                                   9   Orion said it needed additional time to review defendants’ documents. Dkt. No. 162-1 ¶ 20. They

                                  10   acknowledge that the June 5-6 production included additional documents from Mr. Ni’s

                                  11   knwj@sunny-optics.com email address, but say that those documents were inadvertently left out

                                  12   of a prior production, and that they worked promptly to investigate and address Orion’s stated
Northern District of California
 United States District Court




                                  13   concerns about those documents. Defendants maintain that they did complete their document

                                  14   production by the July 12 court-ordered deadline. According to defendants, the only other

                                  15   documents produced since then are (1) those produced by Sheppard Mullin (not by defendants) in

                                  16   compliance with this Court’s August 13, 2018 order compelling the production of certain

                                  17   subpoenaed documents about the Meade acquisition; (2) documents initially withheld as

                                  18   privileged, but which were removed from defendants’ privilege log, following this Court’s

                                  19   September 12, 2018 order directing defendants to re-evaluate certain privilege log entries; and (3)

                                  20   replacements for certain OCR and text files that Orion said were garbled or corrupted. Dkt. No.

                                  21   162-1 ¶ 22.

                                  22          As for allegations of delay, defendants state that they made four initial productions on June

                                  23   16, 2017, June 30, 2017, September 13, 2017 and September 22, 2017, including transactional and

                                  24   other data Orion asked defendants to prioritize for production. Dkt. No. 162-1 ¶ 5. They say that

                                  25   an additional 82,958 pages of documents was produced on February 28, 2018, consistent with the

                                  26   original close of discovery, after their motion to stay discovery was denied. Id. ¶ 10. Further,

                                  27   defendants point out that they asked Orion to propose search terms in May 2017, but Orion failed

                                  28   to engage on that subject until September 2017 and even then, only to say that it did not agree with
                                                                                        6
                                   1   defendants’ proposed terms. Id. ¶¶ 6-7. It was not until March 2018 that Orion proposed search

                                   2   terms, and defendants say they accepted Orion’s proposals, without objection, after which the

                                   3   parties promptly agreed to terms for the production of ESI. Id. ¶ 7 n.1. According to defendants,

                                   4   acquiescing to Orion’s search terms led to a massive document production and privilege review

                                   5   process that defendants say they were required to complete in a short period of time.

                                   6          Defendants appear to have cooperated in discovery in a number of respects, and the Court

                                   7   finds no basis to conclude that they have acted in bad faith. However, a practical problem results

                                   8   from the timing of defendants’ document production on June 5-6, 2018 and from the even larger

                                   9   production on July 12, 2018. Those productions technically complied with the July 12, 2018

                                  10   court-ordered deadline, but are at odds with defendants’ prior representations to Orion and to this

                                  11   Court that their production was complete. The Court finds that Orion was prejudiced by the large,

                                  12   belated production on July 12, 2018 because it was unable to ask Messrs. Anderson, Lupica and
Northern District of California
 United States District Court




                                  13   Aniceto about documents that were received only after those depositions had been taken. In

                                  14   addition, while the post-July 12, 2018 productions may have been the result of this Court’s August

                                  15   and September 2018 discovery orders resolving several disputes, Orion likewise did not have an

                                  16   opportunity to question these witnesses about those documents either. To redress that prejudice,

                                  17   this Court orders as follows:

                                  18          1. Orion will be permitted to depose Messrs. Anderson, Lupica and Aniceto, for up to

                                  19              three hours each, about documents that Orion received only after those depositions

                                  20              were completed. This is not an opportunity for Orion to revisit matters that it knew

                                  21              about—whether through interrogatories, documents, or some other means—before

                                  22              Messrs. Anderson, Lupica and Aniceto were deposed the first time. Judge Davila

                                  23              having indicated that any “[f]urther requests to modify the discovery deadlines are

                                  24              strongly disfavored” (Dkt. No. 187), Orion should not assume that it will be given any

                                  25              more time, beyond what is permitted by this order, for these depositions. In no event

                                  26              should these additional depositions be scheduled for a date that would cause the parties

                                  27              to violate remaining deadlines in the Court’s modified scheduling order (Dkt. No. 187).

                                  28              To that end, the parties are directed to cooperate in deposition scheduling. With
                                                                                        7
                                   1            respect to Mr. Anderson, this Court notes that defendants state they do not have any

                                   2            control over him. Orion therefore must take steps necessary to promptly schedule his

                                   3            deposition through other means.

                                   4         2. Defendants shall bear Orion’s reasonable attorneys’ fees and costs incurred in

                                   5            connection with the further depositions of Messrs. Anderson, Lupica and Aniceto. The

                                   6            parties may not bring any dispute regarding those fees and costs to this Court, unless

                                   7            they have conferred in good faith to resolve any such dispute. If the parties agree

                                   8            regarding the amount of reasonable attorneys’ fees and costs, Orion may file a

                                   9            stipulated or unopposed request for an order in that amount. If the parties disagree,

                                  10            they shall submit their dispute to the Court using the discovery dispute resolution

                                  11            procedures in this Court’s Standing Order for Civil Cases.

                                  12         3. Orion’s request for leave to depose Sheppard Mullin is denied. Orion had an
Northern District of California
 United States District Court




                                  13            opportunity to seek Sheppard Mullin’s deposition when it subpoenaed the firm for

                                  14            documents, but it did not request a deposition at that time. Orion has not demonstrated

                                  15            that the timing of defendants’ document productions entitles Orion to take such a

                                  16            deposition now.

                                  17         4. Orion’s request for other and further discovery that was not specified in its moving

                                  18            papers, but was identified for the first time only at the October 23, 2018 motion

                                  19            hearing, is denied.

                                  20         5. Except as set forth in this order, Orion’s request for other sanctions pursuant to Fed. R.

                                  21            Civ. P. 37 or the Court’s inherent power is denied.

                                  22         IT IS SO ORDERED.

                                  23   Dated: November 2, 2018

                                  24

                                  25
                                                                                                  VIRGINIA K. DEMARCHI
                                  26                                                              United States Magistrate Judge
                                  27

                                  28
                                                                                       8
